EXHIBIT AMENDED AND RESTATED BYLAWS OF Michigan Commerce Bancorp Limited As Amended through July 16, 2009 TABLE OF CONTENTS Page ARTICLE 1 MEETINGS 1 1.1 Place of Meeting 1 1.2 Annual Meeting of Shareholders 1 1.3 Notice of Annual Meeting 1 1.4 Business At Annual Meetings 1 1.5 Special Meetings of Shareholders 2 1.6 Notice and Business at Special Meetings of Shareholders 2 1.7 Organization Meeting of Board 2 1.8 Regular Meetings of Board 3 1.9 Special Meeting of Board 3 1.10 Notices and Mailing 3 1.11 Waiver of Notice 3 1.12 Procedural Matters 4 1.13 Participation in Meeting by Telephone or Remote Communication 4 ARTICLE 2 QUORUM 4 2.1 Quorum of Shareholders 4 2.2 Quorum of Directors 4 ARTICLE 3 VOTING, ELECTIONS AND PROXIES 4 3.1 Who is Entitled to Vote 4 3.2 Record Date for Determination of Shareholders 4 3.3 Proxies 5 3.4 Required Vote 5 3.5 Vote by Shareholder Corporation 5 3.6 Inspectors of Election 5 ARTICLE 4 BOARD OF DIRECTORS 6 4.1 Number and Term of Directors 6 4.2 Nominations 6 4.3 Resignation; Removal 7 4.4 Action by Unanimous Written Consent 8 i TABLE OF CONTENTS (continued) Page 4.5 Power to Elect Officers 8 4.6 Power to Appoint Other Officers and Agents 8 4.7 Removal of Officers and Agents 8 4.8 Power to Fill Vacancies 8 4.9 Delegation of Powers 8 4.10 Power to Appoint Committees 8 4.11 Power to Require Bonds 9 4.12 Compensation of officers 9 4.13 Compensation of directors 9 4.14 Honorary Members of the Board of Directors 9 4.15 Participation in Meeting by Telephone or Remote Communication 10 4.16 Lead Director 10 ARTICLE 5 OFFICERS 10 5.1 Chairman of the Board of Directors 10 5.2 Vice-Chairman of the Board of Directors 11 5.3 President 11 5.4 Vice-Presidents 11 5.5 Secretary 12 5.6 Treasurer 12 5.7 Chief Financial Officer 12 ARTICLE 6 STOCK AND TRANSFERS 12 6.1 Certificate for Shares 12 6.2 Uncertificated Stock 13 6.3 Transferable Only on the Books of the Corporation 13 6.4 Registered Stockholders 13 6.5 Transfer Agent and Register 13 6.6 Regulations 13 ARTICLE 7 DIVIDENDS AND RESERVES 13 7.1 Dividends 13 ii TABLE OF CONTENTS (continued) Page 7.2 Reserves 13 ARTICLE 8 LIST OF SHAREHOLDERS 13 8.1 List of Shareholders Entitled to Vote 13 ARTICLE 9 INDEMNIFICATION 14 9.1 Indemnification of Directors and Officers: Claims by Third Parties 14 9.2 Indemnification of Directors and Officers: Claims brought by Right of the Corporation 14 9.3 Actions Brought by the Indemnitee 15 9.4 Approval of Indemnification 15 9.5 Advancement of Expenses 16 9.6 Court Approval 16 9.7 Partial Indemnification 16 9.8 Article Provision Eliminating or Limiting Director Liability 17 9.9 Indemnification of Employees and Agents 17 9.10 Other Rights of Indemnification 17 9.11 Definitions 17 9.12 Liability Insurance 18 9.13 Enforcement 18 9.14 Contract with the Corporation 18 9.15 Application to a Resulting or Surviving or Constituent Corporation 18 9.16 Severability 18 ARTICLE 10 GENERAL PROVISIONS 19 10.1 Checks, Etc 19 10.2 Contracts, Conveyances, Etc 19 10.3 Voting Securities 19 10.4 Books and Records 19 ARTICLE 11 AMENDMENT 19 11.1 Manner of Amendment 19 Article 12 SCOPEOFBYLAWS 20 iii AMENDED AND RESTATED BYLAWS OF MICHIGAN COMMERCE BANCORP LIMITED As Amended through July 16, 2009 ARTICLE 1 MEETINGS 1.1Place of Meeting.Any or all meetings of the shareholders, and of the Board of Directors, of MICHIGAN
